Case 3:20-cv-01550-MO Document 29 Filed 07/14/21 Page 1of2

BETH CREIGHTON, OSB #972440
E-mail: beth@civilrightspdx.com
CREIGHTON & ROSE, PC

300 Powers Building

65 S.W. Yamhill Street

Portland, Oregon 97204

Phone: (503) 221-1792

Fax: (503) 223-1516

Of Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

EUGENE DIVISION
AISHA KEYS, Case No. 3:20-cv-01550-MO
Plaintiffs,
NOTICE OF WITHDRAWAL
VS. OF LAURA KOISTINEN

FEDEX GROUND PACKAGE SYSTEM,
INC.,

Defendant.

Please take notice that Laura Koistinen is regretably no longer with the firm of Creighton
& Rose, PC and will no longer be representing Plaintiff in the above-captioned action. Plaintiff
will continue to be represented by Beth Creighton of Creighton & Rose, PC. Plaintiff
respectfully requests that all further notices, pleadings, and correspondence be addressed to Beth
Creighton and delivered to the address below.
Beth Creighton
65 Yamhill St. #300
Portland, Oregon 97104-3316
Telephone: 503-221-1792

CREIGHTON ATTORNEYS
& ROSE, PC | ATLAW
65 SW Yamhill St. #300
Portland, OR 97204-3316

PAGE 1 — NOTICE OF WITHDRAWAL OF ATTORNEY T. (503) 221-1792
F, (503) 223-1516
beth@civilrightspdx.com
Case 3:20-cv-01550-MO Document 29 Filed 07/14/21 Page 2 of 2

Email: beth@civilrightspdx.com

Dated this 14" day of July, 2021.

PAGE 2 — NOTICE OF WITHDRAWAL OF ATTORNEY

CREIGHTON & ROSE, PC
Beth Creighton, OSB #972440
E-mail: beth@civilrightspdx.com

Of Attorney for Plaintiff

CREIGHTON

ATTORNEYS

& ROSE, PC [ATLAw

65 SW Yamhill St. #300
Portland, OR 97204-3316
T. (503) 221-1792

F. (503) 223-1516
beth@ecivilrightspdx,com
